Citation Nr: 1126760	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for narcolepsy.  

2.  Entitlement to service connection for high blood pressure (claimed as hypertension) secondary to the Veteran's service-connected type II diabetes mellitus (diabetes).  

3.  Entitlement to service connection for impotence (claimed as erectile dysfunction) secondary to the Veteran's service-connected diabetes.

4.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected diabetes.

5.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1957 to February 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2005 and July 2010 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011; though the Veteran's wife and son were present, neither presented testimony in that hearing.  A transcript of the hearing has been associated with the claims folder.

Before turning to the merits of the decision, it is instructive to review the complex history of the Veteran's claim.  The Veteran first sought service connection for diabetes, hypertension, impotence, and narcolepsy in an August 2004 claim.  Each of these claims was initially denied in an August 2005 rating decision.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2009.  He filed a Substantive Appeal in that same month.  

The Veteran filed his claims for service connection for bilateral peripheral neuropathy of the lower extremities in September 2006.  His claim was denied in a March 2009 rating decision.  

During the pendency of the Veteran's appeal, he testified before a Decision Review Officer in April 2010.  Heretofore, his claims had been denied because the RO found no evidence that the Veteran had served in the Republic of Vietnam, so he was therefore not presumptively exposed to herbicides.  In that hearing, however, the Decision Review Officer conceded that the Veteran had in fact set foot in Vietnam and would thus be subject to the presumption.  

Shortly thereafter, the Veteran underwent a VA examination.  The RO issued a rating decision in July 2010 granting service connection for diabetes and bilateral peripheral neuropathy.  As the RO continued its denial of the Veteran's claims for service connection for impotence and hypertension and as the Veteran had already filed a Substantive Appeal for these issues, the RO issued a Supplemental Statement of the Case in July 2010 that addressed these issues.  The Veteran filed his Notice of Disagreement with respect to the initial ratings assigned for his diabetes and peripheral neuropathy in September 2010.  

Also, in his April 2010 Decision Review Officer hearing, the Veteran asked to begin a claim for an increased rating for his service-connected residuals of a compression fracture of the spine.  In August 2010, the Veteran was sent a duty to assist letter noting that the RO was working on a claim for his compression fracture, but it incorrectly characterized the issue as one of service connection instead of an increased rating.  The Veteran underwent a VA spine examination in September 2010, but the RO never issued a rating decision with respect to this claim.  Thus, the Board finds that the issue of entitlement to an increased rating for the Veteran's compression fracture of the spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and for an increased initial rating for diabetes and bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In his April 2010 hearing before a Decision Review Officer, the Veteran expressed his desire to withdraw his claim for compensation for narcolepsy.  

2.  The Veteran suffers from impotence that is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's claim for compensation for narcolepsy is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for impotence have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claim for Narcolepsy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his April 2010 hearing before a Decision Review Officer, the Veteran stated that he wished to withdraw his claim for service connection for narcolepsy.  Ergo, there are no allegations of error of fact or law for appellate consideration of this issue.  The Board thus does not have jurisdiction to review this claim, and it is dismissed.

II. Service Connection for Impotence

The Veteran also seeks service connection for impotence, a condition which he contends is secondary to his service-connected diabetes.  For the reasons that follow, the Board determines that service connection for this condition is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

First, it is clear that the Veteran currently suffers from impotence.  The Veteran underwent a VA examination in June 2010.  The examiner diagnosed him as suffering from erectile dysfunction.  Records of the Veteran's private medical treatment also show that the Veteran has been treated for impotence.

There is also evidence that the Veteran suffered from this condition during his active service.  On his August 2004 claim, the Veteran stated that he had suffered from "off and on" sexual dysfunction since 1974, during his active service.  In his June 2010 VA examination, the Veteran again reported suffering from erectile dysfunction since the 1970s.  

As erectile dysfunction is a condition susceptible to lay observation, the Veteran is competent to state when he began suffering from this condition.  Further, the Board finds the Veteran's statements that he began suffering from erectile dysfunction during his active service to be credible.  Accordingly, the Board concludes that the evidence supports an in-service incurrence of his current condition.  

The problem, however, is that there is no medical evidence of a nexus between his current condition and his active service.  In his June 2010 examination, the examiner considered only whether his condition was secondary to his service-connected diabetes and not whether it is directly relatable to his service.

Ultimately, however, the Board finds the need for a medical opinion regarding a nexus to be unnecessary.  The Court of Appeals for the Federal Circuit stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  

As noted above, when the evidence for or against a claim is in relative equipoise, the Board resolves reasonable doubt in favor of the Veteran.  Here, given the Veteran's competent and credible statements regarding the onset of his condition and its continuation since service, the Board finds that his statements can serve as the requisite nexus to establish service connection and shall resolve any reasonable doubt in his favor.  

In summary, the Board finds that the Veteran currently suffers from impotence that is causally related to the impotence that he suffered during his active service.  Accordingly, the Board concludes that service connection for impotence is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claim for service connection for narcolepsy, the Veteran has withdrawn his claim.  As such, the duties to notify and to assist with respect to this claim are no longer at issue.  

With respect to the Veteran's claim for service connection for impotence, the Board has determined that service connection for this issue is warranted.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  



ORDER

The claim for service connection for narcolepsy is dismissed.

Service connection for impotence is granted.  


REMAND

The Veteran also seeks service connection for hypertension and an increased initial rating for both diabetes and bilateral peripheral neuropathy of the lower extremities.  For the reasons that follow, these claims require further development.  

First, with respect to the Veteran's claim for service connection for hypertension, the Veteran contends that this condition is secondary to his service-connected diabetes.  See 38 C.F.R. § 3.310(a) (2010) (stating that a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  The examiner from the Veteran's June 2010 VA examination considered whether his hypertension was indeed secondary, but stated that she could not form an opinion without resorting to mere speculation.  She wrote that there is no objective evidence available to confirm the onset date of hypertension in relation to the date of onset of diabetes.

For two reasons, the Board finds this opinion to be inadequate.  

First, the Court of Appeals for Veterans Claims recently provided guidance regarding medical opinions that state that the examiner cannot resolve a question without resorting to mere speculation in Jones v. Shinseki, 23 Vet. App. 382 (2010).  While it did not close the door on accepting such opinions, the Court wrote that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  Such an opinion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  Finally, "the examiner should clearly identify precisely what facts cannot be determined."  Id.

The Board finds that the examiner's opinion does not meet the threshold provided in Jones.  The examiner simply stated that she could not offer an opinion because she did not find objective evidence to confirm the onset date of hypertension in relation to the onset of diabetes.  The examiner did not state what evidence would be needed to form an opinion, nor did she state whether an opinion could be provided in the absence of such information.  The examiner also did not consider whether, even if the evidence showed that hypertension and diabetes were diagnosed in tandem, hypertension could nonetheless be secondary to diabetes.  

Second, the examiner's opinion dismisses the Veteran's testimony regarding the dates of onset of his conditions, instead concluding that there is no "objective" evidence of the dates of onset of each condition.  The idea that the Veteran is not competent to provide the dates of his diagnosis or that contemporaneous medical records are required before an opinion can be offered has been flatly rejected by the appellate courts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence may be sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis), and Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

Given these shortcomings, the Board shall remand this claim in order that a new opinion may be offered as to the etiology of the Veteran's hypertension.  

With regard to the Veteran's claims for increased initial ratings for diabetes and bilateral peripheral neuropathy of the lower extremities, service connection for these issues was granted in July 2010.  The Veteran thereafter filed a Notice of Disagreement with the ratings assigned.  To date, however the Veteran has not been provided with a Statement of the Case on these issues.  As such, the Veteran should be provided with a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After issuance of the SOC, these issues will be returned to the Board only if they are perfected by the timely filing of a substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case with respect to the issues of an increased rating for diabetes and bilateral peripheral neuropathy of the lower extremities.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.  If a timely Substantive Appeal is filed, the case should be returned to the Board for further appellate consideration.

2.  The RO/AMC should obtain a VA opinion as to the etiology of the Veteran's claimed hypertension.  
Such an opinion should be provided by any qualified individual.  If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  

Before forming his opinion, the examiner is first asked to review the Veteran's claims folder and to note in his report that such a review was conducted.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the dates of diagnosis of his diabetes and hypertension.

Following that review, the examiner is asked to provide an opinion as to the etiology of the Veteran's claimed hypertension.  Specifically, the examiner should answer the following questions:

a) Is the Veteran's hypertension proximately due to or the result of his service-connected diabetes?

b) Has the Veteran's hypertension been aggravated or increased in severity as a result of his service-connected diabetes?

c) Regardless of your answers to (a) and (b), is there any evidence that the Veteran's hypertension is otherwise causally related to his active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain (in detail) why an opinion cannot be provided without resort to speculation and what evidence or information is missing that prevents an opinion from being offered. 

3.  Then readjudicate the Veteran's claim for service connection for hypertension. If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


